DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/808,973 filed on 3/4/2020.
Currently, claims 1-25 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021; 7/9/2021; 2/10/2021; 12/08/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 14, 20, 21, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regarding claims 8, 10 and 20; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; therefore, the following limitations after the phrase “or” is an option and not necessary required.
Regarding claim 14, lines 2-3; a citation “wherein the board element comprises at least one layer, wherein any layer, some layers, or each layer” is confusing and indefinite because the claimed language is indecisive. Clarification is required. Lines 4-5; having the same issues as mentions. Correction is required. 
Regarding claim 14, line 3; the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 20, lines 7-8; a citation “the groove(s)” is confusing and indefinite because does not clear whether referring to which groove or a singe groove or a multiple grooves? Clarification is required. 
Regarding claim 20, lines 7-9; a citation “the same characteristics” does not have a proper antecedent basis. Correction is required. 
Regarding claim 21, lines 2-3; a citation “at least partially” is confusing and indefinite because does not clear how much or how far “at least partially”?  
Regarding claim 24, line 2; a citation “wherein the forming of any, some or each of said at least one groove” is confusing and indefinite because the claimed language is indecisive. Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2011/0277409 to Atkinson.
Re claim 1: Atkinson discloses a method for forming grooves in a board element, comprising: arranging the board element 100 in contact with a support member (e.g. any supporting surface), and forming at least one groove 140 in a rear side of the board element 100 (Fig. 1B) by removing material from the board element 100 by a rotating cutting device comprising a plurality of tooth elements 130/132 (par. [0029], lines 8-9) configured to rotate around a rotational axis, the method further comprising counteracting, a displacement of the board element 100 away from the support member during forming of said at least one groove 140, wherein said counteracting, comprises arranging at least a portion of the board element 100 between an obstruction element 148 and the support member (Fig. 2).
Re claim 2: further comprising displacing the board element 100 in a feeding direction (Fig. 1A).
Re claim 3: further comprising displacing the rotating cutting device 130/132 with respect to the support member during forming of said at least one groove 140.  
Re claim 4: wherein the rotating cutting device comprises at least two cutting elements 130/132.
Re claim 5: wherein a first tooth element 130 is angularly offset with respect to a second tooth element 132 along a rotation axis (Fig. 1A).
Re claim 6: further comprising driving the board element 100 in a lateral direction during forming of the at least one groove 140.
Re claim 7: wherein a cutting surface of at least one tooth element is inclined (e.g. a saw, par. [0029]j, line 9).
Re claim 8: wherein a shape and/or an inclination of a cutting surface of a first tooth element and a cutting surface of a second tooth element are different (see par. [0029], lines 8-9], e.g. a milling head, a router, a shaper, a planer or a saw).
Re claim 9: wherein the rotating cutting device is configured to operate in an up-cut direction or a down-cut direction (e.g. a milling head).
Re claim 10: further comprising controlling a position of an aligning element and/or a blocking element 146.
Re claim 11: wherein said obstruction element 148 has a varying profile (see Fig. 1D), along a longitudinal direction.
Re claim 12: wherein said portion of the board element 100 engages with the obstruction element 148 and the support member during forming of the at least one groove 140 by a pressured engagement.
Re claim 13: wherein said forming at least one groove 140 comprises arranging a portion of the rotating cutting device 130/132 through at least one slot 150 in the obstruction element 148 (Fig. 1D).
Re claim 14: wherein the board element 100 comprises at least one layer, wherein any layer, some layers, or each layer comprises a thermoplastic material (see par. [0029], line 7) and, optionally, a filler, and wherein the method comprises forming said at least one groove in any layer or some layers, or each layer of the at least one layer.
Re claim 15: further comprising: dividing said board element into at least two panels (Figs. 5C-5D)), and forming a locking system 114/124 on at least one edge portion 112 of said at least two panels 100/100.  
Re claim 16: Atkinson discloses a method for forming grooves in a board element, comprising: arranging the board element 100 in contact with a support member (e.g. any supporting surface), and forming at least one groove 140 in a rear side 120 of the board element 100 by removing material, such as chips, from the board element by a processing tool wherein the processing tool comprises: a first rotating cutting device 130 (see par. [0029], lines 8-9) comprising a plurality of tooth elements (e.g. a saw) configured to rotate around a rotational axis, and a second rotating cutting device 132 comprising a plurality of tooth elements (e.g. a saw or a milling head) configured to rotate around a rotational axis, the second rotating cutting device being located downstream of the first rotating cutting device in a feeding direction (see Fig. 1A).
Re claim 17: wherein the first and second rotating cutting devices 130/132 are configured to operate, in opposite directions (Fig. 1A). 
Re claim 18: wherein a cutting element of the second rotating cutting device 132 is laterally offset with respect to a cutting element of the first rotating cutting device 130.
Re claim 19: wherein at least one cutting element of the second rotating cutting device 132 is laterally aligned with respect to a corresponding number of cutting elements of the first rotating cutting device 130.
Re claim 20: wherein said forming of at least one groove 140 comprises forming a first groove arrangement and forming a second groove arrangement (see Fig. 1C), wherein said first groove arrangement is spaced from said second groove arrangement in a first horizontal direction (e.g. as shown in Fig. 1B) and/or in a second horizontal direction of the board element 100,  the groove 140 of the first groove arrangement having the same characteristics, and groove 140 of the second groove arrangement having the same characteristics (see Fig. 1B).
Re claim 21: wherein said first groove arrangement is at least partially formed by the first rotating cutting device 130 and said second groove arrangement is at least partially formed by the second rotating cutting device 132 (Fig. 1D).
Re claim 22: wherein the processing tool comprises a first and a second group of cutting elements (see par. [0029], lines 8-9), said first group and second group comprising cutting elements each having a first diameter (e.g. a milling head) and a second diameter (e.g. a saw), respectively, wherein the second diameter is different from the first diameter.
Re claim 23: wherein the first rotating cutting device 130 comprises cutting elements each having the same diameter and wherein the second rotating cutting device 132 comprises cutting elements each having the same diameter (e.g. as shown in Fig. 1A).
Re claim 24: wherein the forming of any, some or each of said at least one groove 140 comprises forming a first groove profile 150 and, thereafter, a second groove profile 152, said second groove profile 152 having a larger cross-sectional area than said first groove profile 150.
Re claim 25: wherein the first 150 and second groove 152 profiles are formed by the first and the second rotating cutting device, respectively (see Fig. 1D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale